NOTE: This order is 110nprecedential.
United States Court of Appeals
for the FederaI Circuit
LINK TREASURE LIMITED,
Plaintiff-Appellant, ‘
AND
DISCOVERY INTERNATIONAL C0., LTD.,
Plaintiff,
V.
BABY TREND, INC.,
Defendant-Appellee. '
2011-1607
Appea1 from the United States District C0urt for the
Centra1 District of Calif0rnia in case n0. 07-CV-O828
Judge Virginia A. Phi11ips.
ON MOTION
ORDER
Up0n consideration of Link Treasure Limited’s motion
to dismiss its appea1,
IT ls 0R:DERED THAT:

LINK TREASURE V. BABY TREND 2
(1) The motion is granted The appeal is dismissed
(2) Each side shall bear its own costs
FOR THE COURT
 0 3  /s/ Jan H01‘ba1y
Date Jan Ho1'baiy _
Clerk
cc: B1'ya1'1 G. Har1'ison, Esq.
EdWard M. Kay, Esq.
J. Rick Tache’, Esq.
s21
Issued As A Mandate: NUV 0 3 2011
FiLED
u.s.coum oFAPPaALs ma
mg FE0ERAL cannon
NOV 03 2011
JANHDRBALY
CLERK